           Case 1:18-cv-06945-MKV Document 169 Filed 06/29/20 Page 1 of 3


                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
FRANK CIARAMELLA, LILLIAN VELAZQUEZ,                                      DATE FILED: 6/29/2020
ANNEMARIE WALKER, ANTONIO MARTIN,
CHRISTOPHER RUSSO, MATTHEW ADINOLFI,
JODY VIRTUOSO, YVONNE HAWKINS,                               No. 18 Civ. 6945
BLANCA CORREAS, and BRENDA PERRY, on
behalf of themselves and all others similarly situated,      RULE 502(d) ORDER

                                         Plaintiffs,

                         - against -

 HOWARD ZUCKER, as Commissioner of the
 Department of Health,

                                        Defendant.


          WHEREAS, the parties jointly request that this Court issue an order, pursuant to Federal

Rule of Evidence 502(d) and the Court’s inherent authority, which will allow the parties in this

action to conduct and respond to discovery without fear that inadvertent disclosure of privileged

or protected information will automatically waive such privilege or protection in this or any other

action or proceeding:

          1.     The inadvertent production of privileged or work-product protected documents,

electronically stored information (“ESI”) or other information is not a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding. This Order

shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

502(d).

          2.     The provisions of this Order apply whether the documents, ESI, or other

information were accidentally produced or whether, upon further review, the producing party
            Case 1:18-cv-06945-MKV Document 169 Filed 06/29/20 Page 2 of 3



reasonably determines that the documents, ESI, or other information were privileged or work-

product protected.

          3.      Nothing contained herein is intended to or shall serve to limit a party’s right to

conduct a review of documents, ESI or other information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.

    Dated: June 16, 2020                                     Dated: June 16, 2020
           New York, New York                                        New York, New York

    WILLKIE FARR & GALLAGHER LLP                             LETITIA JAMES
    By:                                                      Attorney General of the State of New York
    /s/ Wesley R. Powell                                     Attorney for Defendant
    Mary Eaton, Esq.
    Wesley R. Powell, Esq.                                   By:
    Timothy G. Fleming, Esq.                                 /s/ Cara B. Chomski1
    787 Seventh Avenue                                       Cara B. Chomski
    New York, New York 10019                                 Assistant Attorney General
    tel: (212) 728-8000                                      28 Liberty Street, 17th Floor
    fax: (212) 728-8111                                      New York, New York 10005
    e-mail: meaton@willkie.com                               tel: (212) 416-8177
    e-mail: wpowell@willkie.com                              fax: (212) 416-6075
                                                             e-mail: Cara.Chomski@ag.ny.gov
    THE LEGAL AID SOCIETY
    Judith Goldiner, Esq.
    Belkys Garcia, Esq.
    199 Water Street, 3rd Floor
    New York, New York 10038
    tel. (212) 577-3300
    e-mail: jgoldiner@legal-aid.org
    e-mail: brgarcia@legal-aid.org

    Attorneys for Plaintiffs




1
 Defendant’s counsel has provided written authorization for Plaintiffs’ counsel to electronically sign proposed
order.

                                                         2
       Case 1:18-cv-06945-MKV Document 169 Filed 06/29/20 Page 3 of 3



SO ORDERED.

Dated: New York, New York
       June ___,
            29 2020
                                   _____________________________________
                                   HON. MARY KAY VYSKOCIL
                                   United States District Judge




                                     3
